Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant states that the support for claims 1 and 14 (i.e., components (i)-(iv) are melt-kneaded and molded while being laminated on a molding stage to obtain (the 3-D molded object formed by FDM layer-by-layer) can be found in paragraphs [0098] and  in the paragraphs [0098] and [0102].
The paragraph [0098] teaches “a molding step in which the filament is thermally melted, extruded from a nozzle, and laminated on a molding stage to mold the three-dimensionally molded object”, not the recited components (i)-(iv) are melt-kneaded and molded while being laminated on a molding stage.  The paragraph [0102] basically teaches the same taught by the [0098], the filament, not the recited components (i)-(iv),   is thermally melted, extruded from a nozzle and molded.  
Also, the “melt-kneading” is directed to a method of making the filament in a paragraph [0065], not to forming 3-D molded object by FDM layer-by-layer.
Thus, the recited new limitation of claims 1 and 14 would be new matter.
Applicant states that the support for claim 15 can be found in paragraphs [0065] and [0105] of published US 2019/0217531 A1.  But, the paragraph [0065] teaches that “about 1.0 to 3.0 mm” is directed to a diameter of a filament, not to a thickness of a molded object.  The paragraph [0105] teaches a molded article having a thickness, but does not teach any thickness.  Thus, claim 15 would be new matter.  
Other claims depend from the rejected claim 1 would be included in the rejection obviously.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-7, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by
Zeidler et al (US 6,187,342).
Rejection is maintained for reasons of the record with the following responses.
Again, the crux of applicant’s argument is that the claimed 3-D molded object is formed by FDM layer-by-layer is not taught by Zeidler et al.  Applicant asserts that the laminated object as claimed is totally different than the melt-extrusion process taught by
Zeidler et al since Zeidler et al teach all components are mixed and melted yielding no differences between layers 
The examiner had stated “Note that an invention in a product-by-process is a .product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972    and In re Thorpe, 777 F2d, 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.
Thus, newly recited limitation (i.e. components (i)-(iv) are melt-kneaded and molded while being laminated on a molding stage to obtain the 3-D molded object formed by FDM layer-by-layer) would have no probative value for the claimed product and whether claimed three dimensional molded object is obtained by 3D printing method or not would be immaterial as long as the object comprises the recited components.
	The instantly recited 3-D molded object is formed by FDM layer-by-layer would be expected to form same molded object taught by Zeidler et al since a first layer of a melted composition (or filament) would be fused together with a second layer of a melted composition forming a single entity and so on since different layers would comprise the same material for the instant FDM layer-by-layer.  For example, the instant figure 2A, 2B and 2C show a cylinder shape solid object without any distinction between layers obtained by the same material/composition as evidenced by Table 3 for example and thus the asserted laminated object would have little probative value since the asserted lamination would inherently require a distinct boundary between layers and/or a different material/composition for adjourning layers which are absent from the claims.  Applicant fails to rebut the above examiner’s position.
	Applicant further asserts that it is possible to manufacture dosage forms having multiple drugs and dosages by including different drugs in different layers in the same 3-D object.  Of course, it would be possible when the 3D-printer comprise multiple nozzles with each nozzle comprising different drug and dosage and programmed to yield alternating layer, but the claims do not recite the asserted dosage forms having multiple drugs and dosages by including different drugs in different layers.  In other words, scope of claim would encompass an object having a single drug and dosage regardless of how it is made.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982): Applicants’ arguments fail from the outset because--- they are not based on limitations appearing in the claims.


Claims 1-7, 9-11, 14 and 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) in view of Hall et al (US 2011/0236465 A1) or abstract of Pietrzak et al (A flexible-does dispenser for immediate and extended release 3D printed tablets; European Journal of Pharmaceutics and Biopharmaceutics; 96 (2015), PP 380-387).
Rejection is maintained for reasons of the record with the above given for Zeidler et al (US 6,187,342) and the following responses.
As to new claim 15, Zeidler et al teach round and lenticular shape tablet in examples 1 and 11-13 and the lenticular would mean a lens shape which would have a thickness.  Thus, the recited thickness of “about 1.0 to 3.0 mm” would be obvious since a size of the tablet would require easy swallow by a patient.  Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Again, applicant asserts that Pietrzak et al teach theophylline as opposed to Verapamil HCL of Zeidler et al and that Pietrzak et al teach an elution rate of 70%.  Applicant asserts that Eudragit E tablet of Pietrzak et al releases about 70% of the theophylline after 30 minutes as seen in Fig, 5(B), but the Fig, 5 (B) further shows more 12H24O11 which is an isomer of maltitol which as a formula of C12H24O11 also.
Further, Zeidler et al teach the theophylline at col. 2 line 48 and thus utilization of theophylline in lieu of the Verapamil HCL of the example 8 would be expected have same or similar elution rate taught in the example 8 and since the elution rate would be exclusively dependent a solubility of a matrix (i.e. water-soluble sugar alcohols, water soluble polymers and plasticizers).  
The instant claims are silent as to amounts of components except claim 9 reciting broader amounts only for the water-soluble sugar or water-soluble sugar alcohol and claim 10 reciting broader amounts only for water-soluble thermoplastic polymers, and thus scope of claims are broader than showing even assuming the asserted faster elution rate has probative value.
Note that Pietrzak et al are cited to show the art well-known optional other water-soluble polymers of claims 6-8, methacrylic polymers, Eudragit RL, RS and E and the asserted FDM layer-by-layer would have no probative value as discussed above.
The rejection is based on further utilization of the art well-known optional other water-soluble polymers such as aminoalkyl methacrylate copolymers of Pietrzak et al in Zeidler et al since Zeidler et al teach various melt-processable, water-Zeidler et al teach release of 96.7% of the active ingredient after 30 min in example 8 and applicant failed to show any unexpected result of utilizing other water-soluble polymers, aminoalkyl methacrylate copolymers (Eudragit RL, RS and E) taught by Pietrzak et al
The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Again, Hall et al (polyalkylene oxides and polyvinyl alcohol in [0013]) are cited to show the art well-known other water-soluble polymers and the asserted FDM layer-by-layer would have no probative value as discussed above.
The paragraphs [0102] of published US 2019/0217531 A1 pointed out by applicant does not teach any boundary between laminated.  Applicant states that the instant 3-D object would not have visible distinct/signs boundaries of adjoining layers which would support the examiner’s above positon that the solid drug forms of Zeidler et al would meet the invention.  Again, an invention in a product-by-process is a .product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972 and In re Thorpe, 777 F2d, 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.

s 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) in view of Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138-145) and Herr et al (US 2016/0066601 A1).
Rejection is maintained for reasons of the record with the above given for Zeidler et al (US 6,187,342) and the following responses.
Applicant asserts that Sastry et al and Herr et al do not teach the presently claimed method or fast-eluting tablets. But, the method is not claimed and the fast-eluting tablets are already taught by Zeidler et al.
Sastry et al and Herr et al are recited to show art well-known shape of the tables (a ring-shaped solid object) and a filament useful for 3-D printing, respectively.  Also, the 3-D printing taught by Herr et al would be expected to utilize the layer-by layer processes for obtaining any shape taught in abstract.

Claims 1-7 and 9-15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) in view of Zeidler et al (US 6,187,342) and Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138- 145).
Rejection is maintained for reasons of the record and the following responses.

Applicant asserts that Herr et al do not teach 3-D molded object formed by FDM layer-by-layer, but Herr et al teach 3D printing utilizing filaments which is also taught in the instant invention and the 3D printing utilizing filaments would be the asserted formation by FDM layer-by-layer although the FDM layer-by-layer would have little probative value as discussed at above page 3 for Zeidler et al.
Sastry et al are recited to show art well-known shape of the tables (a ring-shaped solid object).
Applicant further asserts that Zeidler et al teach that the products comprising sugars and sugar alcohols are disadvantages and are poorly process-able, but that is directed to a background information. Nonetheless, for example, Zeidler et al teach utilization of the isomalt in example 8 yielding 96.7% release of the active ingredient after 30 min. contrary to the assertion.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) in view of Zeidler et al (US 6,187,342) and Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138- 145) s 1-7 and 9-15 above, and further in view of Perrett et al (US 8,771,729).
Rejection is maintained for reasons of the record with the above given for Zeidler et al and Sastry et al and the following responses.
Applicant asserts that Perrett et al teach an ODT that disintegrates rapidly within the oral cavity. 
Herr et al teach employing sugars and mannitol in [0038] and thus further utilization of various sugar alcohols including maltitol of Perrett et al in Herr et al, Zeidler et al and Sastry et al thereof would be obvious.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Note that the elution rate or solubility of tables would be inherently dependent not only on water-soluble sugar alcohols but also on other ingredients such as water soluble polymers and plasticizers and amounts thereof and Herr et al teach the instant composition in claim 6 and applicant failed to show any unexpected result of the  maltitol.  Furthermore, 3-D printed product of Herr et al as well as that of the instant claims would encompass the ODT that disintegrates rapidly within the oral cavity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) as applied to claims 1-7, 9-11, 14 and 15 above, and further in view of Perrett et al (US 8,771,729).

Applicant asserts that Perrett et al teach an ODT that disintegrates rapidly within the oral cavity. 
Zeidler et al teach employing water-soluble sugar alcohols such as isomalt thus further utilization of various sugar alcohols including maltitol of Perrett et al in Zeidler et al would be obvious.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Note that the elution rate or solubility of tables would be inherently dependent not only on water-soluble sugar alcohols but also on other ingredients such as water soluble polymers and plasticizers and amounts thereof and Zeidler et al teach the instant composition in example 8 and applicant failed to show any unexpected result of the  maltitol.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





THY/Dec. 1, 2021                                                 /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762